Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burton (WO2016/110804) in view of JP2017538186 (hereinafter “8186”).

Regarding claim 1, Burton discloses a method for monitoring user behavior when interacting with content, in which primary data are collected on each user device using software and hardware of each user device, the method comprising:
 extracting attributes of user behavior events from collected data (p. 73, extracting surface ECG signals from a single wrist band or other wearable device containing a pair of electrodes in contact with the subject/patient’s skin and then utilizing any combination of combination filtering, signal pattern and signal dynamic (i.e. non-linear dynamic) analysis techniques to extract ECG signal components from the subject/patient’s skin surface);
generating a vector of values descriptive of such attributes (page [search text] Whereby the said “feature set(s)” can be further processed by support vector machines (SVM) classification, in order to identify whether the segment under analysis is “a probable epilepsy or seizure precursor”); 
comparing the generated vector of attributes' values with the conditions for the occurrence of the user behavior events, wherein the events are predefined on the user device (same page [search text], Whereby the said “feature set(s)” classified as being associated with “a probable epileptic seizure precursor” can be further processed in the context of the consecutive and/or clustering nature of one of more seizure precursor events as part of final determination of valid seizure precursor detection status); and 
if the vector of attributes' values matches at least one condition for the occurrence of the event, predefined data on the occurrence of the event are transmitted to a server and are recorded in a database (page [search text], Whereby said “determination” includes (but is not limited to) statistical “data mining”, such as “machine learning”).
Although Burton does not explicitly discloses events associated to user behavior, to make it clear, 8186 further discloses events associated to user behavior as “user behavior events” (generating a behavior vector characterizing the monitored activity based on the collected behavior information). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate 8186 into Burton to monitoring user’s interaction and determining user reliability value.

Regarding claim 2, Burton in view of 8186 discloses the method of claim 1, wherein the primary data collected comprises: data on user actions performed with using hardware and software of each user device, biometric data of the user, and the user's environmental data (Burton, as a watch, or 8186 as a glasswear).

Regarding claim 3, Burton in view of 8186 discloses the method of claim 1, wherein the biometric identification of the user is carried out by comparing the obtained biometric data and the corresponding reference biometric data (Figures 55 and 61).

Regarding claim 4, Burton in view of 8186 discloses the method of claim 1, wherein the user behavior events comprise: connecting additional hardware to each user device, invoking unauthorized software on each device, the appearance/change of emotion on the user's face, and change in direction of the user's gaze (Figures 55 and 61).

Regarding claim 5, Burton in view of 8186 discloses the method of claim 3, wherein the user behavior events comprise biometric user identification events (Figures 55 and 61).

Regarding claim 6, Burton in view of 8186 discloses the method of claim 1, wherein the predefined data on occurrence of user behavior events transmitted to the server and recorded in the database comprises, an event identifier, an event name, a time or a time interval for the occurrence of the event, and attributes' values of the event (throughout the references, both Burton and 8186 disclose this).

Regarding claim 7, Burton in view of 8186 discloses the method of claim 6, wherein non-zero values of data of user behavior events are transmitted with a predetermined frequency (Burton, emphasising low frequency cyclic changes for derivation of natural/inbuilt or new environment circadian clock/rhythm status or requirements The automatic regressive analysis can be subject wearable or attachable temperature sensors/probes whereby a low pass filtering function capable of emphasising low frequency cyclic changes).

Regarding claim 8, Burton in view of 8186 discloses the method of claim 6, further comprising aggregating obtained data of user behavior events following accumulation of a significant amount of such data in the database on the server (Burton, interest or concern with the course of time and continued or ongoing accumulation of personalised monitoring information and data).

Regarding claim 9, Burton discloses a system for monitoring user behavior when interacting with content, the system comprising: a server equipped with a database and a central unit for storing conditions for the occurrence of user behavior events; at least one user device associated with the server, said device having: a data collection unit configured to: 
collect primary data through hardware and software of the at least one user device associated with the server; 
an event recognition unit associated with the data collection unit and configured to: 
extract attributes of user behavior events from the collected data (p. 73, extracting surface ECG signals from a single wrist band or other wearable device containing a pair of electrodes in contact with the subject/patient’s skin and then utilizing any combination of combination filtering, signal pattern and signal dynamic (i.e. non-linear dynamic) analysis techniques to extract ECG signal components from the subject/patient’s skin surface); 
generate a vector of values of extracted attributes; compare the generated vector of attributes' values with predefined conditions for the occurrence of user behavior events (page [search text] Whereby the said “feature set(s)” can be further processed by support vector machines (SVM) classification, in order to identify whether the segment under analysis is “a probable epilepsy or seizure precursor”); 
if a match is found between the characteristic value of the generated vector of attributes and at least one predefined condition for the occurrence of the user behavior event, transmit predefined data on the occurrence of user behavior event to the server (same page [search text], Whereby the said “feature set(s)” classified as being associated with “a probable epileptic seizure precursor” can be further processed in the context of the consecutive and/or clustering nature of one of more seizure precursor events as part of final determination of valid seizure precursor detection status); and 
a local unit for storing conditions for the occurrence of the user behavior events associated with the event recognition unit and the central unit for storing conditions for the occurrence of user behavior events (page [search text], Whereby said “determination” includes (but is not limited to) statistical “data mining”, such as “machine learning”).
Although Burton does not explicitly discloses events associated to user behavior, to make it clear, 8186 further discloses events associated to user behavior as “user behavior events” (generating a behavior vector characterizing the monitored activity based on the collected behavior information). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate 8186 into Burton to monitoring user’s interaction and determining user reliability value.


Regarding claim 10, Burton in view of 8186 discloses the system of claim 9, wherein the data collection unit is configured to collect primary data comprising: data on user actions performed using the hardware and software of the at least one user device, biometric user data, and environmental user data (Burton, as a watch, or 8186 as a glasswear).

Regarding claim 11, Burton in view of 8186 discloses the system of claim 9, wherein the server is further equipped with a central storage unit for reference biometric data (Figures 55 and 61); and the at least one user device further comprises: a local storage unit for reference biometric data associated with the central unit for storing reference biometric data (Figures 55 and 61); a user biometric identification unit, associated with the local storage unit of reference biometric data and configured for comparing of primary biometric data with reference biometric data (Figures 55 and 61); transmitting data on the occurrence of the user behavior event to the server, the event being a biometric identification of the user (Figures 55 and 61).

Regarding claim 12, Burton in view of 8186 discloses the system of claim 9, wherein the user behavior event recognition unit is configured to recognize events comprising: connecting additional hardware to the user device, invoking of unauthorized software on the at least one user device, the appearance and/or change of emotion on the user's face, and changing in user's gaze direction (Figures 55 and 61, throughout the references, both Burton and 8186 disclose this).).

Regarding claim 13, Burton in view of 8186 discloses the system of claim 11, wherein the user's behavior events recognition unit is configured to recognize user biometric identification events (throughout the references, both Burton and 8186 disclose this)..

Regarding claim 14, Burton in view of 8186 discloses the system of claim 9, wherein the predefined data on user behavior events transmitted by the event recognition unit comprises: an event identifier, an event name, a time or time interval of the occurrence of the user behavior event, and the attribute values of the user behavior event (throughout the references, both Burton and 8186 disclose this)..

Regarding claim 15, Burton in view of 8186 discloses the system of claim 14, wherein the user behavior event data transmission unit, is configured to transmit non zero values of the data of user behavior events' data at a predetermined frequency (throughout the references, both Burton and 8186 disclose this).

Regarding claim 16, Burton in view of 8186 discloses the system of claim 14, wherein the server is further equipped with a data aggregation unit connected to the database and is configured for aggregating received data on user behavior events during the accumulation of a significant amount of user behavior data in the database on the server (Burton, interest or concern with the course of time and continued or ongoing accumulation of personalised monitoring information and data).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/Examiner, Art Unit 2154